DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag [US 2015/0229355] in view of Strobel [US 2016/0119026].
As claim 1, Drooghaag discloses a method for operating a first access service [Fig 2, Ref 13 is not VDSL2] depending on the presence of a second access service [Fig 2, Ref 55 is VDSL2] comprising: conducting at least one measurement by the first access service, wherein the at least one measurement detects a crosstalk that results from the second access service [Par. 0044 discloses at line 13, measuring crosstalk distributed into the Ref 13 from Ref 55]; and determining based on the at least one measurement whether or not a power spectral density used by the first access service is adjusted [Par. 0039 discloses PSD of transmission signals of access node 17 are reduced for Ref 13], wherein the second access service is a VDSL2 service [Par. 0035 and 0063, Ref 55 of Figs 1-3 is VDSL2].  However, Drooghaag fails to disclose what Strobel discloses the presence of the VDSL2 service is detected by evaluating at least one step in the generated noise at the band edge due to alternating VDSL2 upstream and VDSL2 downstream bands [Fig 8, Ref 1005 and 1009 discloses detecting a presence of VDSL2 by measuring the crosstalk/Noise of VDSL2, Par. 0044, 0049-0050, 0060, 0089, 0107]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting the presence of the VDSL2 service by evaluating at least one step in the generated noise at the band edge due to alternating VDSL2 upstream and VDSL2 downstream bands as disclosed by Strobel into the teaching of Drooghaag.  The motivation would have been to improve quality of signals. 
	As claim 2, Drooghaag discloses the first access service is a communication service utilizing a predetermined number of first lines [Fig 2, Ref 13 and 36]; the 
second access service is a communication service utilizing an unknown number of 
second lines [Fig 2, Ref 55]; and at least one of the first lines and at least one of the 
second lines share the same cable binder [Fig 2, Ref 49 includes the lines on same binder Ref 53].
	As claim 3, Strobel discloses first access service is a G.fast service or a service that is based on a G.fast service [Par. 0049].
As claim 4, Drooghaag discloses adjusting the power spectral density comprises at least one of the following: adjusting at least one power spectral density level; adjusting a start frequency of a frequency band; adjusting at least one frequency of the frequency band; and adjusting at least one frequency range of the frequency band, wherein the frequency band is used by the first access service [Par. 0039 discloses PSD of transmission signals of access node 17 are reduced]. 
As claim 5, Strobel discloses the at least one measurement is conducted by a G.fast DPU and/or by at least one G.fast CPE [Par. 0049 and Fig 8 discloses the measurement is performed by CO or CPE].
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 3, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag and Strobel as applied to claims 1 above, and further in view of Yang [US 2017/0201292].
As claim 6, Drooghaag and Strobel fail to disclose what Yang discloses the power spectral density is adjusted as follows: a start frequency of the first access service is set to a first value if the at least one measurement indicates the presence of 
crosstalk, or the start frequency of the first access service is set to a second value if the at least one measurement indicates the absence of crosstalk, wherein the first frequency is higher than the second frequency [Par. 0023]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting PSD as disclosed by Yang into the teaching of Drooghaag and Strobel.  The motivation would have been to improve quality of signal of the system.
	As claim 10, Drooghaag and Strobel fail to disclose what Yang at least one 
of the following: a DPU; and a management system to configure the DPU [Par. 0013]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for applying a DPU and management as disclosed by Yang into the teaching of Drooghaag and Strobel.  The motivation would have been to improve quality of signal of the system.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag, Yang and Strobel as applied to claims 1 above, and further in view of Rainer [EP 3012979 in IDS].
 	As claim 7, Drooghaag, Yang and Strobel fail to disclose what Rainer discloses
the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized [Par. 0087]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting PSD when the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized as disclosed by Rainer into the teaching of Drooghaag, Yang and Strobel.  The motivation would have been to improve quality of signal of the system.
As claim 8, Drooghaag, Yang and Strobel fail to disclose what Rainer discloses several measurements on different lines are conducted at the same time or are spread on different lines over time [Par. 0041 and 0096]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for several measurements on different lines are conducted at the same time or are spread on different lines over time as disclosed by Rainer into the teaching of Drooghaag, Yang and Strobel.  The motivation would have been to improve quality of signal of the system.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drooghaag and Strobel as applied to claims 1, 9 and 13 above, and further in view of Gaikwad [US 7035400].
As claims 14-16, Yang and Strobel fails to disclose what Gaikwad discloses the presence of the VDSL2 service is detected by determining a difference between a VDSL2 upstream crosstalk and a VDSL2 downstream crosstalk [Col. 57:63-58:32].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting the presence of VDSL2 service based on a difference between a VDSL2 upstream crosstalk and a VDSL2 downstream crosstalk as disclosed by Gaikwad in view of Yang and Strobel.  The motivation would have been to improve the quality of the signals.
Claims 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang [EP 3193458 in IDS] in view of Strobel [US 2016/0119026].
As claim 1, Yang discloses a method for operating a first access service depending on the presence of a second access service comprising: conducting at least one measurement by the first access service, wherein the at least one measurement detects a crosstalk that results from the second access service [Par. 0020 discloses measuring crosstalk distributed into G. Fast from VDSL]; and determining based on the at least one measurement whether or not a power spectral density used by the first access service is adjusted [Par. 0020 discloses PSD of transmission signals is adjusted based on crosstalk].  However, Yang fails to disclose what Strobel discloses the presence of the VDSL2 service is detected by evaluating at least one step in the generated noise at the band edge due to alternating VDSL2 upstream and VDSL2 downstream bands [Fig 8, Ref 1005 and 1009 discloses detecting a presence of VDSL2 by measuring the crosstalk/Noise of VDSL2, Par. 0044, 0049-0050, 0060, 0089, 0107]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting the presence of the VDSL2 service by evaluating at least one step in the generated noise at the band edge due to alternating VDSL2 upstream and VDSL2 downstream bands as disclosed by Strobel into the teaching of Yang.  The motivation would have been to improve quality of signals. 
	As claim 2, Yang discloses the first access service is a communication service utilizing a predetermined number of first lines [Par. 0004-0006]; the second access service is a communication service utilizing a unknown number of second lines [Par. 0004-0006]; and at least one of the first lines and at least one of the second lines share the same cable binder [Par. 0004-0006].
As claim 3, Yang discloses first access service is a G.fast service or a service that is based on a G.fast service [Par. 0013]. 
As claim 4, Yang discloses adjusting the power spectral density comprises at least one of the following: adjusting at least one power spectral density level; adjusting a start frequency of a frequency band; adjusting at least one frequency of the frequency band; and adjusting at least one frequency range of the frequency band, wherein the frequency band is used by the first access service [Par. 0021-0023 discloses PSD of transmission signals of access node 17 are reduced]. 
	As claim 5, Yang discloses the at least one measurement is conducted by a G.fast DPU and/or by at least one G.fast CPE [Par. 0013]. 
As claim 6, Yang discloses the power spectral density is adjusted as follows: a start frequency of the first access service is set to a first value if the at least one measurement indicates the presence of crosstalk, or the start frequency of the first access service is set to a second value if the at least one measurement indicates the absence of crosstalk, wherein the first frequency is higher than the second frequency [Par. 0023]. 
	As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 10, Yang discloses at least one of the following: a DPU; and a management system to configure the DPU [Par. 0013].
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Strobel as applied to claim 1 above, and further in view of Rainer [EP 3012979 in IDS].
 	As claim 7, Yang and Strobel fail to disclose what Rainer discloses the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized [Par. 0087]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adjusting PSD when the start frequency is set for each line at the same time, at substantially the same time, within a predetermined time interval or when the line is being initialized or re-initialized as disclosed by Rainer into the teaching of Yang and Strobel.  The motivation would have been to improve quality of signal of the system.
As claim 8, Yang and Strobel fail to disclose what Rainer discloses several measurements on different lines are conducted at the same time or are spread on different lines over time [Par. 0041 and 0096]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for several measurements on different lines are conducted at the same time or are spread on different lines over time as disclosed by Rainer into the teaching of Yang and Gaikwad.  The motivation would have been to improve quality of signal of the system.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Strobel as applied to claims 1, 9 and 13 above, and further in view of Gaikwad [US 7035400].
As claims 14-16, Yang and Strobel fails to disclose what Gaikwad discloses the presence of the VDSL2 service is detected by determining a difference between a VDSL2 upstream crosstalk and a VDSL2 downstream crosstalk [Col. 57:63-58:32].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting the presence of VDSL2 service based on a difference between a VDSL2 upstream crosstalk and a VDSL2 downstream crosstalk as disclosed by Gaikwad in view of Yang and Strobel.  The motivation would have been to improve the quality of the signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414